DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 18, 2020, has been entered.
This Office Action is in response to applicant’s amendment filed on October 16, 2020, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 8, 13, 19 and 20.  
Claims 1-20 remain pending in this application.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claim 1-4, and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Masson (US 2018/0321736 A1) in view of the US patent application publication by Jarvenpaa et al (US 2016/0327795 A1).
Claim 1 has been amended to necessitate the new grounds of rejection.  
Masson teaches a method (please see Figures 4-6) of operating a wearable heads-up display (Figures 1 and 2) that is comprised of a support structure (please see Figure 3) that in use is worn on the head of a user, a projector (104, Figure 1) implicitly with at least one light source and an optical waveguide (102) including a lens severs as the volume of optically transparent material, (please see paragraph [0021]), a first holographic optical element (HOE, 110) carried by the volume of optically transparent material and a second holographic optical element (HOE, 112) carried by the volume of optically transparent material.  Masson further teaches that the optical waveguide comprises an in-coupling region, at which the incident light signals is input into the optical waveguide and an out-coupling region, (please see Figures 1 and 2), at which the light signals is output toward an eye of the user.   
Masson teaches that the method of operating the wearable heads-up display comprises the step of generating light signals by the at least one light source of the projector, (104, Figure 1), the step of receiving the light signals by the optical waveguide, the step of in-coupling the light signals into the optical waveguide by the in-coupling region (i.e. the incident region) and propagating the light signals down a length of the volume optically transparent material by reflection by and between the first HOE (110) and the second HOE (112, please see Figure 2), and the step of outputting the light signals towards an eye of the user by the out-coupling region, (please see Figure 1).  
Concerning the phrase “wherein individual light signals are in-coupled according to wavelength of the individual light signals and a location of incidence of the individual light signals on the in-coupling region”,   Masson teaches that the in-coupling region (incident region of the internal waveguide HOE 112) is a holographic optical element that by the basic holographic theory the in-coupling region operates on the incident light signals according to the holographic grating equation: Sin (out) = Sin (in) + m*d, with out  being angular direction of the diffracted light signals from the holographic optical element, in, being the incidence angle of the light signals, m being the number of diffraction order, being the wavelength of the incident light signal and d being the fringe spacing of the holographic optical element.   This means the individual light signals, incident on the in-coupling region, are in-coupled by the in-coupling region of the optical element, (112), namely would in-coupled into the optical waveguide (102) according to a wavelength of the individual light signals and a location of incidence of the individual light signals on the in-coupling region.  
Claim 1 has been amended to include phrase “in-coupling region adjacent to one of the first HOE or the second HOE along a longitudinal surface of the volume of the optically transparent material common to the in-coupling region and the one of the first HOE or the second HOE”.  Masson et al teaches that the in-coupling region, wherein the light signal in-coupled into the waveguide, is a portion of the second HOE (112) which is along a longitudinal surface of the volume of optically transparent material common to the in-coupling region and the second HOE.  This reference however does not teach explicitly that the in-coupling region is adjacent to the second HOE.  Jarvenpaa et al in the same field of endeavor teaches a wearable head-up display that is comprised of an in-coupling region (26, Figure 1 and 2) that is comprised of a diffractive optical element that is separated and adjacent to a diffractive optical element Jarvenpaa et al to separate the in-coupling region of the second HOE (112) of Masson from the rest of the second HOE as a separated and adjacent element to the first HOE, since it has been held that a given structure is integral does not preclude its consisting of various elements, (Nerwin v. Erlichman, 168 USPQ 177, 179).   Making an integral structure consisting of various elements further only requires common skill in the art.  
With regard to claim 2, Masson teaches that the projector (104) may be a micro-electro-mechanical-system (MEMS) based projector that include controllable mirrors as scanner for directing the light signals towards the optical waveguide, (please see paragraphs [0016] to [0019] and [0058]).  
With regard to claim 3, Masson teaches the projector includes a processor (602, Figure 6) and a non-transitory processor-readable medium (600) that stores data and/or instructions and wherein generating light signals by the at least one light source of the projector in response to executing the data and/or instruction by the processor, modulating the light signals by the light source, (please see paragraph [0047] to [0051]).  
With regard to claim 4, Masson teaches that the step of receiving the light signals by the optical waveguide including transmitting the light signals through the second HOE, (please see Figure 1).  
With regard to claim 6, Masson in light of Jarvenpaa et al teaches that the in-coupling region includes a portion of the second HOE (112) and wherein in-coupling the light signals into the optical waveguide by the in-coupling region includes transmitting the light signals through 
With regard to claim 7, Masson teaches that the in-coupling region includes a dedicated in-coupling element wherein in-couples the light signals by the in-coupling region includes transmitting the light signals through the dedicated in-coupling element into the optical waveguide, (please see Figure 1).  
With regard to claim 8, Masson teaches that the propagating of the light signals is along a length of the volume of optically transparent material (102, Figure 2), by reflection by and between the first HOE (110) and the second HOE (112) which includes propagating the light signals internally along the length of the volume of optically transparent material by reflection by and between the first HOE and the second HOE.  
With regard to claim 9, Masson teaches that the step of outputting light signals toward an eye of user by the out-coupling region including transmitting the light signals through the second HOE (112) towards the eye of the user, (please see Figure 1).  

Claims 5 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masson and Jarvenpaa et al as described in claim 1 above and further in view of the US patent issued to Watanabe et al (PN. 7,843,638).  
The wearable head-up display taught by Masson in combination with the teachings of Jarvenpaa et al as described in claim 1 above has met all the limitations of the claims.   
With regard to claims 5 and 10, Masson teaches that the in-coupling region may be a portion of the second HOE (112) and the out-coupling region may be a portion of the first HOE, however this reference does not teach explicitly that the in-coupling region reflects the light into reflects the light signals toward the eye of the user.  Watanabe et al in the same field of endeavor teaches a wearable heads up display that is comprised of an waveguide having a volume of optically transparent material that includes an in-coupling region (211, Figure 5) and an out-coupling region (212) that each either reflects light signals into the waveguide or reflects the light signal towards the eye of the user, (please see Figure 5).  It would then have been obvious to apply the teachings of Watanabe et al to modify the in-coupling region and/or out-coupling region to be arranged either via reflecting or transmitting light signal into the waveguide and/or toward the eye of the user as alternative arrangement for the head-up display.  
With regard to claim 11 and 12, Masson teaches that the out-coupling region includes a portion of the first HOE (110) and wherein outputting light signals by the out-coupling region towards an eye of the user, (please see Figures 1 and 2).  However it does not teach explicitly that the light is transmitting through the out-coupling region towards the eye of the user.  Watanabe et al in the same field of endeavor teaches a head-up display wherein the out-coupling portion includes a dedicated out-coupling element (12, Figure 3) that the output light may be transmitted through the out-coupling region toward the eye of the user, (please see Figure 3).  It would then have been obvious to apply the teachings of Watanabe et al to modify the head-up display of Masson to alternatively have the out-coupling region be made as a portion of the HOE at the eye side of the waveguide or volume of optically transparent material in order for the light signals be transmitted through the out-coupling region to viewer’s eye as an alternative arrangement.  
Claim 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Masson (US 2018/0321736 A1) in view of the US patent application publication by Jarvenpaa et al (US 2016/0327795).
Claim 13 has been amended to necessitate the new grounds of rejection. 
Masson teaches a wearable heads-up display (Figures 1 and 2) that is comprised of a support structure (please see Figure 3) that in use is worn on the head of a user, wherein the support structure having the shape and appearance of an eyeglass frame (please see Figure 3).  The wearable heads-up display further comprises a projector (104, Figure 1) to generate light signals wherein the projector implicitly comprises at least one light source and an optical waveguide (102).  The optical waveguide further comprises a lens severs as the volume of optically transparent material, (please see paragraph [0021]), a first holographic optical element (HOE, 110) carried by the volume of optically transparent material and a second holographic optical element (HOE, 112) carried by the volume of optically transparent material, the second HOE is positioned opposite the first HOE across a width of the volume of optically transparent material where the light signals from the projector that enter the volume of optically transparent material are sequentially reflected by and between the first HOE (110) and the second HOE (112) along the length of the optical waveguide, (please see Figures 1 and 2).  The optical waveguide further comprises an in-coupling region wherein light signals are in-coupled light signal from the projector into the waveguide or the volume of optically transparent material and an out-coupling region, (please see Figures 1 and 2).  
Masson teaches that the in-coupling region, as part of the second HOE, is a holographic optical element that by the basic holographic theory the in-coupling region operates on the incident light signals according to the holographic grating equation: Sin (out) = Sin (in) + d, with out  being angular direction of the diffracted light signals from the holographic optical element, in, being the incidence angle of the light signals, m being the diffraction order, being the wavelength of the incident light signal and d being the fringe spacing of the holographic optical element.   This means the individual light signals, incident on the in-coupling region, are in-coupled by the in-coupling region of the coupling holographic optical element, would be in-coupled into the optical waveguide (102) according to a wavelength of the individual light signals and a location of incidence of the individual light signals on the in-coupling region.  
Claim 13 has been amended to include phrase “in-coupling region adjacent to one of the first HOE or the second HOE along a longitudinal surface of the volume of the optically transparent material common to the in-coupling region and the one of the first HOE or the second HOE”.  Masson et al teaches that the in-coupling region, wherein the light signal in-coupled into the waveguide, is a portion of the second HOE (112) which is along a longitudinal surface of the volume of optically transparent material common to the in-coupling region and the second HOE.  This reference however does not teach explicitly that the in-coupling region is adjacent to the second HOE.  Jarvenpaa et al in the same field of endeavor teaches a wearable head-up display that is comprised of an in-coupling region (26, Figure 1 and 2) that is comprised of a diffractive optical element that is separated and adjacent to a diffractive optical element (34) along a longitudinal surface of the volume of optically transparent material of the waveguide (5) common to the in-coupling region  (26) and the first diffractive optical element (34).  It would then have been obvious to one skilled in the art at time the invention was made to apply the teachings of Jarvenpaa et al to separate the in-coupling region of the second HOE (112) of Masson from the rest of the second HOE as a separated and adjacent element to the first 
With regard to claims 14 and 15, Masson teaches that the first HOE (110, Figures 1 and 2) and the second HOE (112) both span the length and an active region of the volume of optically transparent material.  
With regard to claims 16 and 17, Masson teaches that the optically transparent material (102) is curved, (please see Figures 1 and 2) and the first HOE and the second HOE are both curved, (please see Figures 1 and 2).  
With regard to claims 18 and 19, Masson teaches the eyeglass lens is carried by the support structure and the optical waveguide is carried by the eyeglass, (please see Figures 1-3).  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masson and Jarvenpaa et al as applied to claim 13 and further in view of the US patent issued to Martinez et al (PN. 10,146,054).
The wearable head-up display taught by Masson in combination with the teachings of Jarvenpaa et al as described in claim 13 above has met all the limitations of the claims.   
With regard to claim 20, this reference does not teach explicitly that the eyeglass lens is a curved prescription eyeglass lens.  Martinez et al in the same field of endeavor teaches a wearable heads-up display wherein the eyeglass lens have a prescriptive curvature, (please see Figure 3, column 1, lines 58-61).  It would then have been obvious to one skilled in the art at the time of the invention to modify the eyeglass of the wearable head-up display device of Masson to .  

Response to Arguments
Applicant's arguments filed October 16, 2020 have been fully considered but they are not persuasive. The newly amended claims have been fully considered and are rejected for the reasons stated above.
Applicant’s arguments are mainly drawn to newly amended claims that have been fully addressed in the reasons for rejection above.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872